Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-9 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasazumi et al. (US Patent Application Publication 2020/0012103), herein after referred to as Kasazumi.
Regarding independent claim 1, Kasazumi discloses a virtual image display device that displays a virtual image superimposed on a foreground view Abstract, paragraph [0034] describes figure 1 display device 10 to be installed in a dashboard of a vehicle which projects an image on the windshield 101, and paragraph [0035] describes the image projected on the windshield allows a user to see virtual images 300 superimposed on a real space spreading in front of the automobile 100 as shown in figures 2-3.), the virtual image display device comprising: 
a low-frequency information acquisition portion (figure 1 reference second correcting unit 42) that acquires attitude change information about an attitude change occurring on the vehicle at a low-frequency band (Figure 1 reference second correcting unit 42 depicted to be a portion/unit configured to receive/acquire only a low frequency component of an attitude/orientation signal Si1 via low pass filter LPF 45 as described in paragraph [0059]. Paragraph [0056] describes orientation detector 42 to output an orientation signal Si1 representing the orientation of main body unit 1 (coordinates with orientation of automobile 100 (automobile body)). Paragraph [0057] specifically describes the amplitude of orientation signal Si1 corresponds to an amplitude of vibrations of automobile 100 and a frequency of orientation signal Si1 corresponds to a frequency (number) of vibrations of automobile 100.); 
a high-frequency information acquisition portion (figure 1 reference first correcting unit 41) that acquires attitude change information about an attitude change occurring on the vehicle at a high-frequency band, the high-frequency band having a higher frequency than the low-frequency band (Figure 1 reference first correcting unit 41 depicted to be a portion/unit configured to receive/acquire only a high frequency component of an attitude/orientation signal Si1 via high pass filter HPF 44 as described in paragraph [0058].); 
figure 1 reference image forming unit 2) that renders image data of the display light image according to the attitude change information at the low-frequency band (Figures 8-9 depicts image forming unit 2 rendering data of the display light image as a virtual image 301 in accordance with the operation of the second correcting unit 42 (which utilizes LFP of attitude change information/orientation signal Si1) as described in paragraph [0082].), the image data being corrected to reduce misalignment of the virtual image attributed to the attitude change at the low-frequency band (Figures 8-9 depicts correction of the image data via movement of second mirror 32 and movement of the entire display device 10 respectively from the second correcting unit (as described in paragraph [0087] to reduce misalignment/change in accordance with a change in orientation of the main body unit 1). It is noted that the first correcting unit performs correction to the image data via changing the image data itself. Figure 7 depicts the first correcting unit (which utilizes HPF of attitude change information/orientation signal Si1) as described in paragraph [0080]). Paragraph [0080] emphasizes the change to the image data itself is performed in regards to the high frequency. However, paragraph [0094] describes wherein change to the image data itself (as performed by the first correction unit in figure 7) may be performed with respect to a low-frequency component. In summary, the above describes that the claimed image data being corrected to reduce misalignment of the virtual image may be corrected via hardware (figures 8-9) or software (figure 7) respective of low-frequency band. It is noted that currently there is no claimed details regarding the correction itself, only that a correction is being performed leaving the subject matter open to a broad scope of interpretation including hardware and software means of correction.); 
a projection optical unit (figure 1 reference projection unit 3) that includes a display surface to display an original image based on the image data, and projects light of the original image, which is displayed on the display surface, as the display light image onto the projection area (Figure 1 reference projection unit 3, projecting to a windshield 101 (shown in figure 2), utilizing light emitting from the image renderer/forming unit 2 to first mirror 31 of the projection unit 3.); and 
a display controller (figure 1 reference display controller 51) that displaces the original image displayed on the display surface based on the attitude change information at the high-frequency band to reduce the misalignment of the virtual image attributed to the attitude change at the high-frequency band (Figure 7 depicts the first correcting unit 41 (which utilizes HPF of attitude change information/orientation signal Si1) as described in paragraph [0080]) displaces the original image via software correction controlled via the display controller 51 (paragraph [0078]).).
Regarding claim 2, Kasazumi discloses the virtual image display device according to claim 1, further comprising: 
an attitude measuring portion (Figure 1 reference orientation detector 43.) that outputs a measurement signal to the high-frequency information acquisition portion (Figure 1 reference first correcting unit 41 depicted to be a portion/unit configured to receive/acquire only a high frequency component of an attitude/orientation signal Si1 via high pass filter HPF 44 as described in paragraph [0058].), the measurement signal being acquired by measuring the attitude change on the vehicle (Paragraph [0056] describes orientation detector 42 to output an orientation signal Si1 representing the orientation of main body unit 1 (coordinates with orientation of automobile 100 (automobile body)). Paragraph [0057] specifically describes the amplitude of orientation signal Si1 corresponds to an amplitude of vibrations of automobile 100 and a frequency of orientation signal Si1 corresponds to a frequency (number) of vibrations of automobile 100.). 
Regarding claim 3, Kasazumi discloses the virtual image display device according to claim 2, wherein: 
Figure 1 reference orientation signal Si1 is a single signal sent to both LPF 45 and HPF 44 to acquire respective low frequency and high frequency bands of the signal Si1. This describes Si1 to comprise both low frequency and high frequency components before being filtered by 44 and 45. Paragraph [0092] describes that the correction unit 4 may include a bandpass filter BPF that comprises an inherent function of passing frequencies within a certain range. This range inherently includes some values which are lower/higher than other values in this range describing a bandpass of overlapping high and low frequency bands since all of the ranges would be utilized for the corrections described above.). 
Regarding claim 4, Kasazumi discloses the virtual image display device according to claim 2, wherein: 
the low-frequency information acquisition portion acquires an output signal that is output from an attitude output portion and represents the attitude change (Figure 1 reference second correcting unit 42 depicted to be a portion/unit configured to receive/acquire only a low frequency component of an attitude/orientation signal Si1 via low pass filter LPF 45 as described in paragraph [0059].); and the attitude output portion is mounted on the vehicle independently from the attitude measuring portion (Figure 1 reference attitude output portion/LPF 45 and/or HPF 44 independent from the attitude measuring portion/orientation detector 43.). 
Regarding claim 6, Kasazumi discloses the virtual image display device according to claim 4, wherein: 
the attitude output portion includes a first output portion and a second output portion that respectively output output signals relating to the attitude change at different bands in the low-frequency band; 
the low-frequency information acquisition portion acquires the attitude change information at a first band in the low-frequency band according to a measurement signal from the first output portion; 
the low-frequency information acquisition portion acquires the attitude change information at a second band in the low-frequency band according to a measurement signal from the second output portion; and the second band has a higher frequency than the first band (Paragraph [0059] describes the low pass filter 45 to pass only low-frequency component of the orientation signal Si1. The low-frequency component is defined as a component less than or equal to a predetermined upper limit frequency. Stating less than or equal to is a description of at least two low-frequency values (one inherently smaller than the other) which are both capable of being output by the LPF 45. Therefore, LPF 45 is interpreted to comprise a first and second output portions as claimed. Both units 52-53 are considered to receive the at least two low frequency band portions.). 
Regarding claim 7, Kasazumi discloses the virtual image display device according to claim 1, wherein: 
an image size of the image data rendered by the image renderer is larger than an image size of the original image displayed on the display surface (Support for the claim language regards the image size of video data PS rendered by the 3D rendering portion 67 to be larger than the size of an image rendered on the screen reflection surface 52a which is then projected by the HUD 30 onto the windshield WS, current application’s original filed specification page 16 lines 5-15. Prior art Kasazumi paragraph [0048] describes first mirror 31 (corresponding to applicant’s reflection surface 52a) receives the output light from the iamge forming unit 2. The output light corresponds to less than the total render area of the display. Figure 7 depicts image size 700(x) and another image size 700(y) at two different positions across the display. This then details the instance one image 700(x) or 700(y)’s light output is reflected to mirror 31 this is less than the image size of the image data (image data includes non-light portions (such as image data regarding black)) since the mirror only receives light portions of the image.). 
Regarding claim 8, Kasazumi discloses the virtual image display device according to claim 1, wherein: 
when the attitude change of a pitch or a heave occurs on the vehicle, the display controller displaces the original image in parallel to the display surface; and 
when the attitude change of a roll occurs on the vehicle, the display controller rotates an orientation of the original image along the display surface (paragraph [0096] describes detecting attitude/orientation change in regards to pitch, yaw, and roll and performing position correction of the image corresponding to said pitch, yaw, and roll detections.). 
Regarding independent claim 9, Kasazumi discloses a virtual image display device that displays a virtual image superimposed on a foreground view of a vehicle by projecting a display light image to a projection area defined in the vehicle (Abstract, paragraph [0034] describes figure 1 display device 10 to be installed in a dashboard of a vehicle which projects an image on the windshield 101, and paragraph [0035] describes the image projected on the windshield allows a user to see virtual images 300 superimposed on a real space spreading in front of the automobile 100 as shown in figures 2-3.), the virtual image display device comprising: 
a high-frequency information acquisition portion (figure 1 reference first correcting unit 41) that acquires attitude change information about an attitude change occurring on the vehicle at a high-frequency band (Figure 1 reference first correcting unit 41 depicted to be a portion/unit configured to receive/acquire only a high frequency component of an attitude/orientation signal Si1 via high pass filter HPF 44 as described in paragraph [0058]. Paragraph [0056] describes orientation detector 42 to output an orientation signal Si1 representing the orientation of main body unit 1 (coordinates with orientation of automobile 100 (automobile body)). Paragraph [0057] specifically describes the amplitude of orientation signal Si1 corresponds to an amplitude of vibrations of automobile 100 and a frequency of orientation signal Si1 corresponds to a frequency (number) of vibrations of automobile 100.); 
an image acquisition portion that acquires image data (Figure 1 reference second correcting unit 42 depicted to be a portion/unit configured to receive/acquire only a low frequency component of an attitude/orientation signal Si1 via low pass filter LPF 45 as described in paragraph [0059].) corrected to reduce misalignment of the virtual image attributed to the attitude change occurring on the vehicle at a low-frequency band (Figures 8-9 depicts correction of the image data via movement of second mirror 32 and movement of the entire display device 10 respectively from the second correcting unit (as described in paragraph [0087] to reduce misalignment/change in accordance with a change in orientation of the main body unit 1). It is noted that the first correcting unit performs correction to the image data via changing the image data itself. Figure 7 depicts the first correcting unit (which utilizes HPF of attitude change information/orientation signal Si1) as described in paragraph [0080]). Paragraph [0080] emphasizes the change to the image data itself is performed in regards to the high frequency. However, paragraph [0094] describes wherein change to the image data itself (as performed by the first correction unit in figure 7) may be performed with respect to a low-frequency component. In summary, the above describes that the claimed image data being corrected to reduce misalignment of the virtual image may be corrected via hardware (figures 8-9) or software (figure 7) respective of low-frequency band. It is noted that currently there is no claimed details regarding the correction itself, only that a correction is being performed leaving the subject matter open to a broad scope of interpretation including hardware and software means of correction.), the image data being rendered according to the attitude change information at the low-frequency band having a lower frequency than the high-frequency band (A description of a single signal Si1 being filtered by both LPF and HPF inherently comprises LPF as low frequency values compared to HPF high frequency values.); 
a projection optical unit (figure 1 reference projection unit 3) that includes a display surface to display an original image based on the image data, and projects light of the original image, which is displayed on the display surface, as the display light image onto the projection area (Figure 1 reference projection unit 3, projecting to a windshield 101 (shown in figure 2), utilizing light emitting from the image renderer/forming unit 2 to first mirror 31 of the projection unit 3.); and 
a display controller (figure 1 reference display controller 51) that displaces the original image displayed on the display surface based on the attitude change information at the high-frequency band to reduce the misalignment of the virtual image attributed to the attitude change at the high-frequency band (Figure 7 depicts the first correcting unit 41 (which utilizes HPF of attitude change information/orientation signal Si1) as described in paragraph [0080]) displaces the original image via software correction controlled via the display controller 51 (paragraph [0078]).).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a2) as anticipated by Kasazumi or, in the alternative, under 35 U.S.C. 103 as obvious over Kasazumi in view of Sakurai et al. (US Patent Application Publication 2015/0281582), herein after referred to as Sakurai.
Regarding claim 5, Kasazumi discloses the virtual image display device according to claim 4.
However, Kasazumi does not specifically disclose the timing utilized to acquire the high and low frequencies of the attitude/orientation signal Si1 (defined respectively as a first and second delay time). It is noted the claim language defines the first and second delay time to regard the processing ability of the measuring unit itself. It should be noted that the timing/phase of a high frequency signal is inherently smaller than the timing/phase of a low frequency signal therefore inherently processing/acquiring/measuring a high frequency signals inherently requires less time than processing/acquiring/measuring a low frequency signal. 
Therefore, a first rejection is made under 35 U.S.C. 102(a2) under inherency as described above and a second rejection made under 35 U.S.C. 103(a) wherein while this subject matter may be considered inherent/natural to 
Sakurai (of the same applicant as Kasazumi) discloses a similar area of practice regarding measuring high and low frequencies of an attitude/orientation/shake measured signal (abstract and figure 2 reference LPF and HPF). Sakurai further discloses wherein: 
a first delay time is defined until the high-frequency information acquisition portion acquires the measurement signal from the attitude measuring portion (Figure 6 reference high frequency shake signal described in paragraph [0064] to be advanced from the phase of the original shake signal (the advanced timing corresponding to a delay when compared with the original shake signal).); 
a second delay time is defined until the low-frequency information acquisition portion acquires the output signal from the attitude output portion (Figure 6 reference low frequency shake signal described in paragraph [0064] to be delayed from the phase of the original shake signal.); and 
the first delay time is shorter than the second delay time (Paragraphs [0048] and [0064] describes advancing the timing of the high frequency signal to correct a phase delay of processing the low and high frequency signals. Figure 6 depicts the phase of a single pulse of the high frequency signal to be less than 1000 milliseconds and the phase of the entire high frequency signal to be about 9000 milliseconds. Both phase timings of less than 1000 and about 9000 milliseconds are less than the low-frequency signal phase timing of about 11,500 milliseconds.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kasazumi’s LPF and HPF with the paragraphs [0048] and [0064]).

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622